Exhibit 10.6

SUBSIDIARY GUARANTY

New York, New York

April 28, 2004

          FOR VALUE RECEIVED, and in consideration of note purchases from, loans
made or to be made or credit otherwise extended or to be extended by Laurus
Master Fund, Ltd. ("Laurus") to or for the account of Magic Lantern Group, Inc.
("Debtor") from time to time and at any time and for other good and valuable
consideration and to induce Laurus, in its discretion, to purchase such notes,
make such loans or extensions of credit and to make or grant such renewals,
extensions, releases of collateral or relinquishments of legal rights as Laurus
may deem advisable, each of the undersigned (and each of them if more than one,
the liability under this Guaranty being joint and several) (jointly and
severally referred to as "Guarantors " or "the undersigned") unconditionally
guaranties to Laurus, its successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
obligations and liabilities of any and all kinds of Debtor to Laurus and of all
instruments of any nature evidencing or relating to any such obligations and
liabilities upon which Debtor or one or more parties and Debtor is or may become
liable to Laurus, whether incurred by Debtor as maker, endorser, drawer,
acceptor, guarantors , accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by Laurus, whether arising under, out of, or in
connection with (i) that certain Securities Purchase Agreement dated as of the
date hereof by and between the Debtor and Laurus (the "Securities Purchase
Agreement") and (ii) each Related Agreement referred to in the Securities
Purchase Agreement, including, without limitation that certain Master Security
Agreement dated as of the date hereof by and between the Debtor, each of the
undersigned and Laurus (the "Security Agreement") and (iii) each Ancillary
Agreement referred to in the Security Agreement (the Securities Purchase
Agreement and each Related Agreement, the Security Agreement and each Ancillary
Agreement, as each may be amended, modified, restated or supplemented from time
to time, are collectively referred to herein as the "Documents"), or any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other indebtedness, obligations or liabilities of the Debtor
to Laurus, whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (all of which are herein collectively referred to as the
"Obligations"), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against Debtor under
Title 11, United States Code, the Bankruptcy and Insolvency Act (Canada), the
Companies' Creditors Arrangement Act (Canada) (or any similar statute),
including, without limitation, obligations or indebtedness of Debtor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case whether or not
such amounts are allowed or allowable in whole or in part in any such case.
Terms not otherwise defined herein shall have the meaning assigned such terms in
the Securities Purchase Agreement and the Security Agreement, as applicable. In
furtherance of the foregoing, the undersigned hereby agrees as follows:

          1. No Impairment. Laurus may at any time and from time to time, either
before or after the maturity thereof, without notice to or further consent of
the undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or extend any of the Obligations or increase or decrease
the interest rate thereon, or any other agreement with Debtor or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between Laurus and Debtor or any such other party or person, or make
any election of rights Laurus may deem desirable under the United States
Bankruptcy Code, as amended the Bankruptcy and Insolvency Act (Canada), as
amended, the Companies' Creditors Arrangement Act (Canada), as amended, or any
other similar American or Canadian federal, state or or provincial bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors' rights generally (any of the foregoing, an "Insolvency
Law") without in any way impairing or affecting this Guaranty. This instrument
shall be effective regardless of the subsequent incorporation, merger or
consolidation of Debtor, or any change in the composition, nature, personnel or
location of Debtor and shall extend to any successor entity to Debtor, including
a debtor in possession or the like under any Insolvency Law.

          2. Guaranty Absolute. Subject to Section 6(c), each of the undersigned
jointly and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Debtor with respect thereto. Guarantors hereby
knowingly accept the full range of risk encompassed within a contract of
"continuing guaranty" which risk includes the possibility that Debtor will
contract additional indebtedness for which Guarantors may be liable hereunder
after Debtor's financial condition or ability to pay its lawful debts when they
fall due has deteriorated, whether or not Debtor has properly authorized
incurring such additional indebtedness. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to Debtor, have been made by Laurus to induce the
undersigned to enter into this Guaranty and (ii) any extension of credit to the
Debtor shall be governed solely by the provisions of the Documents. The
liability of each of the undersigned under this Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the Documents or any
other instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Laurus or its assignees or any acceptance thereof or
any release of any security by Laurus or its assignees, (d) any limitation on
any party's liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Debtor, or any action taken
with respect to this Guaranty by any trustee or receiver, or by any court, in
any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the

2

foregoing, (f) any exchange, release or nonperfection of any collateral, or any
release, or amendment or waiver of or consent to departure from any guaranty or
security, for all or any of the Obligations or (g) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
undersigned. Any amounts due from the undersigned to Laurus shall bear interest
until such amounts are paid in full at the highest rate permitted by applicable
law then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.

          3. Payment.

(a) Payment shall be made to Laurus at the office of Laurus from time to time on
demand as Obligations hereunder become due. Each of the Guarantors shall make
all payments to Laurus on the Obligations without setoff, counterclaim,
restrictions or conditions of any kind and free and clear of, and without
deduction or withholdings for or on account of, (i) any present or future
duties, taxes, levies, imposts, fees, deductions, assessments, withholdings or
other charges of any nature whatsoever or interest, penalties or other amounts
in respect thereof imposed or levied by or on behalf of the Canadian Government
or of any province or territory thereof or any authority or agency therein or
thereof having power to tax (collectively, "Taxes"); or (ii) any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Guaranty or any of the other Documents (collectively, "Other Taxes") unless such
deduction or withholding is required by law or the administrative practice of
any taxation authority.



(b) If any of the Guarantors shall be required by law to deduct or withhold in
respect of any Taxes or Other Taxes from or in respect of any sum payable
hereunder to Laurus, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) Laurus receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

(ii) each of the Guarantors shall make such deductions and withholdings;

(iii) each of the Guarantors shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law; and

(iv) to the extent not paid to Laurus pursuant to clause (i) above, Guarantors
shall also pay to Laurus, at the time interest is paid, all additional amounts
which Laurus specifies as necessary to preserve the after-tax yield Laurus would
have received if such Taxes or Other Taxes had not been imposed.

3

(c)  Within thirty (30) days after the date of any payment by any of the
Guarantors of Taxes or Other Taxes, upon Laurus' request, such guarantor shall
furnish to Laurus the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to Laurus.

(d)  Each of the Guarantors will indemnify Laurus for the full amount of Taxes
and Other Taxes paid by Laurus. If Laurus receives a refund in respect of any
Taxes or Other Taxes for which Laurus has received payment from any of the
Guarantors hereunder, so long as no Event of Default, or act, condition or event
which with notice or passage of time or both would constitute an Event of
Default, shall exist or have occurred and be continuing, Laurus shall hold for
the account of such Guarantors, as applicable the amount of such refund plus any
interest received (but only to the extent of indemnity payments made, or
additional amounts paid, by any of the Guarantors under this Section with
respect to the Taxes or Other Taxes giving rise to such refund). If Taxes or
Other Taxes were not correctly or legally asserted, Laurus shall, upon request
of such Guarantor, and at its expense, provide such documents to such Guarantor
in form and substance satisfactory to Laurus, as such Guarantor may reasonably
request, to enable the undersigned to contest such Taxes or Other Taxes pursuant
to appropriate proceedings then available to the undersigned (so long as
providing such documents shall not, in good faith determination of Laurus, have
a reasonable likelihood of resulting in any liability of Laurus). The
obligations of the undersigned under this Section shall survive the termination
or revocation of this Guaranty and the Documents and the payment of all amounts
payable under this Guaranty and the Documents.

          4.  Intentionally Omitted.



          5.  Waivers.

(a)  This Guaranty is a guaranty of payment and not of collection. Laurus shall
be under no obligation to institute suit, exercise rights or remedies or take
any other action against Debtor or any other person liable with respect to any
of the Obligations or resort to any collateral security held by it to secure any
of the Obligations as a condition precedent to the undersigned being obligated
to perform as agreed herein and each of the Guarantors hereby waives any and all
rights which it may have by statute or otherwise which would require Laurus to
do any of the foregoing. Each of the Guarantors further consents and agrees that
Laurus shall be under no obligation to marshal any assets in favor of
Guarantors, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Laurus, Debtor and/or
the undersigned with respect to the undersigned's obligations under this
Guaranty, or which Debtor may assert on the underlying debt, including but not
limited to failure of consideration, breach of warranty, fraud, payment (other
than cash payment in full of the Obligations), statute of frauds, bankruptcy,
infancy, statute of limitations, accord and satisfaction, and usury.

4



(b)  Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in Debtor's financial
condition or of any other fact which might materially increase the risk of the
undersigned and (ii) presentment to or demand of payment from anyone whomsoever
liable upon any of the Obligations, protest, notices of presentment, non-payment
or protest and notice of any sale of collateral security or any default of any
sort.

(c)  Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Laurus, the
undersigned shall not be entitled to be subrogated to any of the rights of
Laurus against Debtor or against any collateral or guarantee or right of offset
held by Laurus for the payment of the Obligations, nor shall the undersigned
seek or be entitled to seek any contribution or reimbursement from Debtor in
respect of payments made by the undersigned hereunder, until all amounts owing
to Laurus by Debtor on account of the Obligations are paid in full and Laurus'
obligation to extend credit pursuant to the Documents have been terminated. If,
notwithstanding the foregoing, any amount shall be paid to the undersigned on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full and Laurus' obligation to extend credit pursuant to
the Documents shall not have been terminated, such amount shall be held by the
undersigned in trust for Laurus, segregated from other funds of the undersigned,
and shall forthwith upon, and in any event within two (2) business days of,
receipt by the undersigned, be turned over to Laurus in the exact form received
by the undersigned (duly endorsed by the undersigned to Laurus, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as Laurus may determine, subject to the provisions of the Documents. Any and all
present and future debts and obligations of Debtor to any of the undersigned are
hereby waived and postponed in favor of, and subordinated to the full payment
and performance of, all present and future debts and Obligations of Debtor to
Laurus, provided, however, that intercompany loans among the Guarantors and the
Debtor in the ordinary course of business and in amounts consistent with past
practice shall be permitted hereunder.

          6.  Security. All sums at any time to the credit of the undersigned
and any property of the undersigned in Laurus' possession or in the possession
of any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, Laurus (each such entity, an "Affiliate") shall be deemed
held by Laurus or such Affiliate, as the case may be, as security for any and
all of the undersigned's obligations to Laurus and to any Affiliate of Laurus,
no matter how or when arising and whether under this or any other instrument,
agreement or otherwise.

          7.  Representations and Warranties. Each of the undersigned
respectively, hereby jointly and severally represents and warrants (all of which
representations and warranties shall survive until all Obligations are
indefeasibly satisfied in full and the Documents have been irrevocably
terminated), that:

(a)  Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization indicated on the
signature page hereof and has

5

full power, authority and legal right to own its property and assets and to
transact the business in which it is engaged.

(b)  Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.

(c)  Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by any applicable Insolvency Law or other laws of
general application affecting the enforcement of creditor's rights and general
principles of equity that restrict the availability of equitable or legal
remedies.

(d)  Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to it is a party or by which it or any of its property is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to Laurus on any of its property or assets pursuant to the provisions
of any of the foregoing, which, in any of the foregoing cases, could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(e)  Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(f)  Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, tribunal, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

(g)  Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Debtor to Laurus.

          8.  Acceleration.



(a)  If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by Debtor or any of the
undersigned to Laurus, or either Debtor or any of the undersigned should at any
time become insolvent, an "insolvent person" (as such term is defined in the
Bankruptcy and Insolvency Act (Canada) or make a general assignment, or if a
proceeding in or under any Insolvency Law shall be filed or commenced by, or in
respect of, any of the undersigned, or if a notice of any lien, levy, or
assessment is filed of record with respect

6

to any assets of any of the undersigned by the United States of America or any
department, agency, or instrumentality thereof, or Canada or any department,
agency or instrumentality thereof, or if any taxes or debts owing at any time or
times hereafter to any one of them becomes a lien or encumbrance upon any assets
of the undersigned in Laurus' possession, or otherwise, any and all Obligations
shall for purposes hereof, at Laurus' option, be deemed due and payable without
notice notwithstanding that any such Obligation is not then due and payable by
Debtor.





(b)  Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party involving a principal sum
of more than USD$2,000 if the effect of such default is to cause, or permit the
holder of any obligation under such agreement to cause, such obligation to
become due prior to its stated maturity and, if such an event occurs, Laurus
shall have the right to accelerate such undersigned's obligations hereunder.

          9.  Computation of Interest. The Guarantors acknowledge that certain
of the rates of interest applicable to the Obligations may be computed on the
basis of a year of 360 days or 365 days, as the case may be and paid for the
actual number of days elapsed. For purposes of the Interest Act (Canada),
whenever any interest is calculated using a rate based on a year of 360 days or
365 days, as the case may be, such rate determined pursuant to such calculation,
when expressed as an annual rate is equivalent to (i) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (ii) multiplied by the
actual number of days in the calendar year in which the period for such interest
is payable (or compounded) ends, and (iii) divided by 360 or 365, as the case
may be.



          10.  Currency of Payment. All payments under this Guaranty shall be
made in US Dollars. To the fullest extent permitted by applicable law, the
obligation of the Guarantors in respect of any amount due under or in respect of
this Guaranty, notwithstanding any payment in any currency other than US
Dollars, whether as a result of (i) any judgment or order or the enforcement
thereof, (ii) the realization on any security, (iii) the liquidation of the
Guarantors, (iv) any voluntary payment by the Guarantors or (v) any other
reason, shall be discharged only to the extent of the amount in US Dollars that
Laurus entitled to receive such payment may, in accordance with normal banking
procedures, purchase in the foreign exchange markets in New York, New York with
the sum paid in such other currency (after any premium and costs of exchange) on
the business day immediately following the day on which Laurus receives such
payment and if the amount in US Dollars that may be so purchased for any reason
is less than the amount originally due, the Guarantors shall indemnify and save
harmless Laurus from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall constitute an obligation
separate and independent from the other obligations contained in this Guaranty,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by Laurus from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Guaranty; the Securities
Purchase Agreement or any judgment or order.

          11.  Payments from Guarantors. Laurus, with or without notice to the
undersigned, shall apply on account of the Obligations any payment from the
undersigned or any other guarantors, or amounts realized from any security for
the Obligations.

7

          12.  Costs. The undersigned shall pay on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of Laurus hereunder or
under any of the Obligations.

          13.  No Termination. This is a continuing irrevocable guaranty and
shall remain in full force and effect and be binding upon the undersigned, and
each of the undersigned's successors and assigns, until all of the Obligations
have been paid in full and Laurus' obligation to extend credit pursuant to the
Documents has been irrevocably terminated. If any of the present or future
Obligations are guarantied by persons, partnerships or corporations in addition
to the undersigned, the death, release or discharge in whole or in part or the
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of any
undersigned under this Guaranty.

          14.  Recapture. Anything in this Guaranty to the contrary
notwithstanding, if Laurus receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Laurus, the undersigned's obligations to Laurus
shall be reinstated and this Guaranty shall remain in full force and effect (or
be reinstated) until payment shall have been made to Laurus, which payment shall
be due on demand.

          15.  Books and Records. The books and records of Laurus showing the
account between Laurus and Debtor shall be admissible in evidence in any action
or proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

          16.  No Waiver. No failure on the part of Laurus to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Laurus of any right,
remedy or power hereunder preclude any other or future exercise of any other
legal right, remedy or power. Each and every right, remedy and power hereby
granted to Laurus or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by Laurus at any time and
from time to time.

          17.  Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE
UNDERSIGNED DOES HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LAURUS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

          18.  Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT
BE CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT HAVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS. EACH OF THE UNDERSIGNED EXPRESSLY CONSENTS TO THE
JURISDICTION AND VENUE OF

8

THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
ONTARIO SUPERIOR COURT OF JUSTICE, IN EACH CASE, WHICHEVER LAURUS IN ITS SOLE
DISCRETION MAY ELECT, FOR ALL PURPOSES IN CONNECTION HEREWITH. ANY JUDICIAL
PROCEEDING BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY OR INDIRECTLY
ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED HEREWITH
SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF
NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR THE ONTARIO SUPERIOR COURT OF JUSTICE, IN EACH CASE, WHICHEVER LAURUS IN
ITS SOLE DISCRETION MAY ELECT. THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO ANY OF THE AFOREMENTIONED COURTS OR A
JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK OR THE PROVINCE OF ONTARIO, BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED (AS PERMITTED BY APPLICABLE LAW), OR BY PERSONAL SERVICE
PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER
AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH OF THE UNDERSIGNED
WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON
AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED
UPON FORUM NON CONVENIENS.

          19.  Severability. To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          20.  Amendments, Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the undersigned therefrom shall in
any event be effective unless the same shall be in writing executed by each of
the undersigned directly affected by such amendment and/or waiver and Laurus.

          21.  Notice. All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) five (5) days after being sent, postage
prepaid, if by registered or certified mail, (c) when confirmed electronically,
if by facsimile, or (d) when delivered, if by a recognized overnight delivery
service in each event, to the numbers and/or address set forth beneath the
signature of the undersigned.

          22.  Successors. Laurus may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Laurus may assign, or grant participations to, one
or more banks, financial institutions or other entities all or any part of any
of the Obligations. In each such event, Laurus, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall

9

have the right to enforce this Guaranty, by legal action or otherwise, for its
own benefit as fully as if such purchaser, assignee, transferee or holder were
herein by name specifically given such right. Laurus shall have an unimpaired
right to enforce this Guaranty for its benefit with respect to that portion of
the Obligations which Laurus has not disposed of, sold, assigned, or otherwise
transferred.

          23.  Release. Nothing except cash payment in full of the Obligations
shall release any of the undersigned from liability under this Guaranty.

[Remainder of this page is blank.
Signature page immediately follows]

10

          IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned
this 28th day of April, 2004.

 

TUTORBUDDY INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Jurisdiction of Incorporation:

 

 

 

 

SONOPTIC TECHNOLOGIES INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Jurisdiction of Incorporation:

 

 

 

 

MAGICVISION MEDIA INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Jurisdiction of Incorporation:

 

 

 

11

 

MAGIC LANTERN COMMUNICATIONS LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Jurisdiction of Incorporation:

 

 

 

 

12

 